Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-4, 7-19 are rejected under 35 U.S.C. 103 as being unpatantable by Islam US 20170346544 in view of Mondal US 20190089435 further in view of Seol US 20130215844.

1. A method for wireless communication at a wireless device, comprising: 
determining that an active transmit beam has changed from a first transmit beam to a second transmit beam from a plurality of available transmit beams, the second transmit beam being different from the first transmit beam (Islam: [0116-0138, 0202-0204]), each transmit beam in the plurality of available transmit beams mapped to a corresponding reference signal identifier associated with a resource set for a reference signal, the reference signal identifier being different from a beam identifier of the second transmit beam (Islam: fig. 5-7, [0094-0107, 0116-0138, 0202-0204]); 
identifying a reference signal identifier that is associated with the second transmit beam; and updating, based at least in part on the identifying, a channel state information (CSI) resource setting to include the associated with a resource set reference signal identifier, wherein the CSI resource setting is associated with the active transmit beam (Islam: fig. 5-7 [0116-0138, 0212-0215]). 
Mondal further teachers the term CSI (Mondal: [0083]) in order to associate a particular Tx beam by associating an active link (or active link list) with a CSI resource as defined [0083]
Thus, it would have been obvious to one ordinary skill in the art before the effective filling date of the claim application to include the above recite limitation/term into Islam’s invention in order to associate a particular Tx beam by associating an active link (or active link list) with a CSI resource as defined [0083], as taught by Mondal.
Seol further teaches the reference signal identifier being different from a beam identifier of the second transmit beam (Seol: [0055-0057] - An MS transmits a reference signal (i.e., a ranging code) selected to be mapped to each MS transmit beam, using one or more BS's specific receive beams, or repeatedly transmits as many reference signals as the number, N, of BS receive beams) in order to include different codes (or sequences) to be mapped to each MS transmit beam or a beam ID that can be carried on each MS transmit beam so that the BS can distinguish one or more MS's transmit beams, which are transmitted continuously in time, or simultaneously [0057].
Thus, it would have been obvious to one ordinary skill in the art before the effective filling date of the claim application to include the above recite limitation/term into Islam’s 

2. The method of claim 1, further comprising: receiving a transmission configuration index that provides an indication of the reference signal identifier; and determining that the active transmit beam has changed to the second transmit beam based at least in part on the indication of the reference signal identifier being indicated in the transmission configuration index (Islam: [0204, 0215]).  

3. The method of claim 2, further comprising: identifying the reference signal identifier from the transmission configuration index (Islam: [0204, 0215]).  

4. The method of claim 1, further comprising: configuring, based at least in part on determining that the active transmit beam has changed to the second transmit beam, a transmission configuration index that provides an indication of the reference signal identifier; and transmitting the transmission configuration index (Islam:  fig. 11, unit 1142-1144).  

7. The method of claim 1, further comprising: identifying a beam failure indication, wherein identifying the reference signal identifier associated with the second transmit beam is based at least in part on a beam failure recovery transmit beam (Islam: [0144]).  
 
Islam: [0144]).  

9. The method of claim 1, further comprising: performing a channel measurement procedure on one or more reference signals that are identified in the resource set; and transmitting a feedback message comprising information associated with a result of the channel measurement procedure (Islam: [0198-0199]).  

10. The method of claim 9, further comprising: receiving a trigger signal that indicates a measurement link, the measurement link comprising information associating the channel measurement procedure with the resource set, wherein the channel measurement procedure is initiated in response to, and based at least in part on the trigger signal (Islam: [0198-0199]).

11. The method of claim 1, further comprising: identifying a configured set of available reference signal, wherein identifying the reference signal identifier associated with the second transmit beam is based at least in part on the configured set of available reference signals (Islam: [0198-0199]).

12. The method of claim 11, further comprising: determining that the reference signal identifier is not included in the configured set of available reference signals; and identifying the reference signal identifier from a transmission configuration index (Islam: fig. 11, unit 1120e-1120f, [0198, 0215]).

13. The method of claim 1, wherein the active transmit beam is associated with a control channel, or a data channel, or both the control channel and the data channel (Islam: fig. 11, unit 1120e-1120f, [0198, and 0215]).

14. The method of claim 1, wherein the active transmit beam is associated with a subset of configured control resources (Islam: fig. 11, unit 1120e-1120f, [0198, and 0215]).

15. The method of claim 1, further comprising: receiving a configuration signal indicating a first control resource for a first symbol and a second control resource for a second symbol, wherein the configuration signal identifies either the first control resource or the second control resource as being available for channel measurement the resource set comprising the first control. The second control, or both; and updating, based at least in part on the configuration signal, the CSI resource setting to include either the identified first control resource or the identified second control resource (Islam: fig. 11, unit 1120e-1120f, [0198, 0215]).

16. The method of claim 1, wherein: updating the CSI resource setting comprises updating the resource set to include the reference signal identifier (Islam: fig. 11, unit 1120e-1120f, [0198, 0215]).

17. The method of claim 16, wherein the resource set comprises one or more reference signal identifiers, wherein each reference signal identifier is associated with a corresponding active transmit beam (Islam: fig. 11, unit 1120e-1120f, [0198, 0215]).

18. The method of claim 1, wherein the reference signal identifier comprises an identifier associated with at least one of: a synchronization signal block (SSB) reference signal, or a physical broadcast channel (PBCH) block reference signal, or a CSI reference signal, or a sounding reference signal (SRS), or a beam reference signal (BRS), or a beam refinement reference signal (BRRS), or a tracking reference signal (TRS), or a combination thereof (Islam: fig. 11, unit 1120e-1120f, [0198, 0215]).

19. The method of claim 1, wherein updating the CSI resource setting comprises: excluding, based at least in part on the active transmit beam change, the reference signal identifier associated with the first transmit beam from the CSI resource setting (Islam: fig. 11, unit 1120e-1120f, [0198, 0215] “By selecting the second beam 1120f for receiving BRRS 1144, the first beam 1140d is implicitly excluded”).

Claim(s) 5-6 are rejected under 35 U.S.C. 103 as being unpatantable by Islam-Mondal-Seol further in view of Li US 20140177607.

5. The method of claim 1, Li further teaches wherein determining that the active transmit beam has changed comprises: receiving a random access channel (RACH) signal on the second transmit beam (Li: [0255-0256] fig. 17) in order to make the following procedure to be used by the UE in the case of implicit feedback of one preferred DL beam [0254]
Thus, it would have been obvious to one ordinary skill in the art before the effective filling date of the claim application to include the above recite limitation/term into Islam’s invention in order 
	
6. The method of claim 5, wherein identifying the reference signal identifier that is associated with the second transmit beam comprises: identifying a reference signal associated with the RACH signal (Li: [0255-0256]). 

Regarding claims 20-39, the independent claim and each dependent claim are related to the same limitation set for hereinabove in claims 1-19, where the difference used is a “apparatus” and “non-transitory computer-readable storage medium” and the wordings of the claims were interchanged within the claim itself or some of the claims were presented as a combination of two or more previously presented limitations. This change does not affect the limitation of the above treated claims. Adding these phrases to the claims and interchanging the wording did not introduce new limitations to these claims. Therefore these claims were rejected for similar reasons as stated above.

Response to Amendment
Applicant's arguments with respect to claim(s) 1-39 have been considered but are moot in view of the new ground(s) of rejection.
Remark: 
The examiner stresses that the claims are too broad and require detail or specialization of the steps as recited in the claims. Alone and as claimed, the limitations are too open. 

            In addition, an interview could expedite the prosecution.

Conclusion
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sulaiman Nooristany whose telephone number is 571-270-1929.  The examiner can normally be reached on Monday thru Friday: 8:30am to 5:00pm (EST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff 

/SULAIMAN NOORISTANY/
Primary Examiner, Art Unit 2415